         Case 5:20-cv-00438-FB Document 79-5
                                        10-2 Filed 05/14/20
                                                   04/29/20 Page 1
                                                                 2 of 5
                                                                      6




---------- Forwarded message ---------
From: Office of TX Attorney General <TXAttorneyGeneral@public.govdelivery.com>
Date: Wed, Apr 15, 2020, 2:39 PM
Subject: AG Paxton: Voting by Mail Based on Disability Reserved for Texans With Actual
Illness or Medical Problem Rendering Them Unable to Vote In-Person
To:




  FOR IMMEDIATE RELEASE                                     PRESS OFFICE: (512) 463-2050
  April 15, 2020                                                                 Kayleigh Date:
  www.texasattorneygeneral.gov                                Communications@oag.texas.gov



    AG Paxton: Voting by Mail Based on Disability Reserved for Texans With Actual
                                            Illness or
                Medical Problem Rendering Them Unable to Vote In-Person


  AUSTIN – Texas Attorney General Ken Paxton today issued a letter in response to
  Representative Stephanie Klick’s request for guidance on whether, under the Texas
  Election Code, Texans may claim disability based on fears of contracting the Coronavirus
  (COVID-19) and receive a ballot to vote by mail in upcoming elections.


  The letter states that disability, as that term is used in the Texas Election Code’s provisions
  allowing voting by mail, must involve a “sickness or physical condition” that prevents
  a voter from voting in-person. A voter ill with COVID-19 and who is unlikely to be able to
  appear in-person to vote without assistance or without injuring their health may apply for a
  ballot by mail; however, fear of contracting COVID-19 does not qualify a person for
  disability.
             Case 5:20-cv-00438-FB Document 79-5
                                            10-2 Filed 05/14/20
                                                       04/29/20 Page 2
                                                                     3 of 5
                                                                          6




    “Mail ballots based on disability are specifically reserved for those who are physically
    ill and cannot vote in-person as a result. Fear of contracting COVID-19 does not amount to
    a sickness or physical condition as required by the Legislature,” said Attorney General
    Paxton. “The integrity of our democratic election process must be maintained, and law
    established by our Legislature must be followed consistently.”


    It is a direct violation of the Texas Election Code to “intentionally cause false information
    to be provided on an application for ballot by mail,” to knowingly or intentionally cause a
    ballot to be obtained under false pretenses, or give a misleading statement on an
    application for ballot by mail.


    The Texas Democrats filed a lawsuit in Travis County arguing that anyone with a fear of
    contracting COVID-19 should be allowed to claim a “disability” and vote by mail. Their
    request diminishes voting protections the Legislature has made available to Texans with
    actual illness or disabilities.


    Read a copy of the letter here.


    For information on the spread or treatment of Coronavirus (COVID-19), please visit
    the Texas Department of State Health Services website.


                                                                 ###


                                  Stay Connected with Office of Texas Attorney General on
                                          Facebook - Twitter - Instagram - Email

   Update your subscriptions, modify your password or email address, or stop subscriptions at any time on your
 Subscriber Preferences Page. You will need to use your email address to log in. If you have questions or problems
                    with the subscription service, please visit subscriberhelp.govdelivery.com.



This email was sent to using GovDelivery Communications Cloud on behalf of: Office of Texas Attorney General ·300 W. 15th Street ·
Austin, TX 78701
Case 5:20-cv-00438-FB Document 79-5
                               10-2 Filed 05/14/20
                                          04/29/20 Page 3
                                                        4 of 5
                                                             6
Case 5:20-cv-00438-FB Document 79-5
                               10-2 Filed 05/14/20
                                          04/29/20 Page 4
                                                        5 of 5
                                                             6
        Case 5:20-cv-00438-FB Document 79-5
                                       10-2 Filed 05/14/20
                                                  04/29/20 Page 5
                                                                6 of 5
                                                                     6




of the Election Code, an individual's fear of contracting COVID-19 is not, by itself,
sufficient to meet the definition of disability for purposes of eligibility to vote a
mail-in ballot.

       Finally, to the extent third parties advise voters to apply for a mail-in ballot
based solely on fear of contracting COVID-19, such activity could subject those third
parties to criminal sanctions imposed by Election Code section 84.0041. TEX. ELEC.
CODE § 84.0041 (providing that a person commits an offense if the person
"intentionally causes false information to be provided on an application for ballot by
mail"); see also id. § 276.013 (providing that a person commits election fraud if the
person knowingly or intentionally causes a ballot to be obtained under false
pretenses, or a misleading statement to be provided on an application for ballot by
mail). However, whether specific activity constitutes an offense under these
provisions will depend upon the facts and circumstances of each individual case.

      Please note that as discussed above this response is not an official opinion of
the Office of the Attorney General issued under section 402.042 of the Texas
Government Code, nor is it an exhaustive memorandum of law; rather, it is an
informal letter of legal advice offered for the purpose of general guidance.




                                         Ryan M. Vassar
                                         Deputy Attorney General for Legal Counsel




                                                                       I,




                                           3
